Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This application is a continuation of 14817590 (filed 08/04/2015, now U.S. Patent #10462192), which claims priority from provisional application 62048619 (filed 09/10/2014).

Double Patenting
Claims 1, 2, 3, 6, 9, and 16 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-3 of patent US 10462192 B2 (hereinafter “patent 10462192”), in view of Singh et al. (US 9473976 B1, hereinafter Singh).  Although the conflicting claims are not identical, they are not patentably distinct from each other because of the following:

Regarding claims 1 and 2, by (i) interpreting “voice or video communication over a packet-switched network” as the claimed feature “voice over long term evolution (VoLTE) call” and (ii) omitting “initiating, by the base station in response to the first information, configuration of a dedicated bearer for IMS signaling for the UE device, wherein the configuration is based on the first information”; claim 1 of patent 10462192 teaches all of the subject matters as the combination of claims 1 and 2 of the instant application (see claim 1 of patent 10462192, in particular, col. 18 line 20-35). 
Patent 10462192 differs from the claim, in that, it does not specifically stating that “…wherein the indication differentiates between mobile originating VoLTE IMS communications and other IMS communications…”; which is well known in the art and commonly used for effectively providing quality of service level to communications.
Singh, for example, from the similar field of endeavor, teaches “…wherein the indication differentiates between mobile originating VoLTE IMS communications and other IMS communications…” (see at least col. 8 lines 8-17, e.g. using QoS/QCIs); which would have been obvious before the effective filing date of the claimed invention to and can be easily adopted by a person having ordinary skill in the art to incorporate Singh into the method of patent 10462192 for effectively providing quality of service level to communications.

Regarding claim 3, claim 2 of patent 10462192 is directed to the same or similar invention as claim 2 of the instant application.

Regarding claim 6, claim 3 of patent 10462192 is directed to the same or similar invention as claim 3 of the instant application.

Regarding claim 9, this claim is rejected for the same reasoning as claim 1, except this claim is in apparatus claim format..  To be more specific, one skilled in the art would have known that claim 9 performs reverse procedures of those of claim 1; more specifically, it would be an user equipment (UE) performs the reverse receiving 

Regarding claim 16, this claim is rejected for the same reasoning as claim 9 except this claim is in computer-readable medium claim format.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-7, 9-13, and 15-20 are rejected under 35 U.S.C. 103 as being unpatentable over Singh et al. (US 9473976 B1, hereinafter Singh), in view of Shukair et al. (US 20150201454 A1, hereinafter Shukair).

Regarding claim 1, Singh teaches a method, comprising (in general, see fig. 2 and corresponding sections on column 7 line 25 to column 9 line 44): 
receiving, by a base station prior to establishment of a dedicated bearer for IP multimedia subsystem (IMS) signaling for a user equipment (UE) device, first information from the UE device in a connection request message, wherein the first information includes an indication specifying that the UE is requesting a mobile originating voice over long term evolution (VoLTE) call (see at least col. 8 lines 18-42, along with at least col. 5 lines 14-61, e.g. requesting for voice over LTE session prior to establishment of dedicated IMS bearer), 
wherein the indication differentiates between mobile originating VoLTE IMS communications and other IMS communications (see at least col. 8 lines 8-17, e.g. using QoS/QCIs); and 
communicating, by the base station with the UE device for the VoLTE call, via a dedicated bearer for IMS signaling that is configured based on the first information (see at least col. 9 lines 1-44, e.g. using a selected QoS/QCI).
Singh differs from the claim, in that, it does not specifically disclose radio resource control (RRC) connection request message; which is well known in the art and commonly used for avoiding call setup delay.
Shukair, for example, from the similar field of endeavor, teaches mechanism of  using radio resource control (RRC) connection request message (see at least para. 103); which would have been obvious before the effective filing date of the claimed invention to and can be easily adopted by a person having ordinary skill in the art to incorporate Shukair into the method of Singh for avoiding call setup delay.

Regarding claim 2, Singh in view of Shukair teaches communicating, by the base station with the UE device for the VoLTE call, via both the dedicated bearer for IMS signaling and a dedicated data bearer.  (Singh, see at least col. 2 lines 29-39, e.g. using both IMS signaling bearer and dedicated IMS bearer for the call)

Regarding claim 3, Singh in view of Shukair teaches initiating configuration of the dedicated bearer for IMS signaling.  (Singh, see at least col. 9 lines 1-44, e.g. using a selected QoS/QCI)

Regarding claim 4, Singh in view of Shukair teaches the initiating is performed by a session initiation protocol (SIP) proxy.  (Singh, see at least col. 8 lines 56-67, e.g. CSCF)

Regarding claim 5, Singh in view of Shukair teaches sending an indication that the UE is requesting the VoLTE call, based on the first information, to one or more other network elements.  (Singh, see at least col. 9 lines 33-44, e.g. one or more entities may engage in using a selected QoS/QCI)

Regarding claim 6, Singh in view of Shukair teaches the RRC connection request message is received after establishment of a default bearer for the UE device.  (Singh, see at least col. 7 lines 62-67 along with col. 2 lines 14-28, e.g. default bearer setup; Shukair, see at least para. 103, e.g. call setup)

Regarding claim 7, Singh in view of Shukair teaches the RRC connection request message is received in conjunction with a SIP invite to a Proxy Call Session Control Function (PCSCF) unit.  (Singh, see at least col. 8 lines 18-67, e.g. SIP to CSCF in the IMS; Shukair, see at least para. 103, e.g. call setup procedures)

Regarding claim 9, this claim is rejected for the same reasoning as claim 1, except this claim is in apparatus claim format..  To be more specific, one skilled in the art would have known that claim 9 performs reverse procedures of those of claim 1; more specifically, it would be an user equipment (UE) performs the reverse receiving from and transmitting to a base station of claim 1.  Therefore, the examiner applies the same rejection reasoning as set forth in claim 1.
In addition, Singh in view of Shukair also teaches a same or similar apparatus with at least one processor and a memory (Singh, see at least fig. 5), which are well known in the art and commonly used for providing robust and reliable data communication hardware and software.

Regarding claim 10, Singh in view of Shukair teaches the apparatus is also configured to communicate with the base station via a dedicated data bearer for the VoLTE call.  (Singh, see at least col. 9 lines 33-44, e.g. using a selected QoS/QCI level)

Regarding claim 11, Singh in view of Shukair teaches initiation of establishment of the dedicated bearer for IMS signaling is performed in response to 

Regarding claim 12, in view of claim 9, this claim is rejected for the same reasoning as claim 6, except this claim is in apparatus claim format.

Regarding claim 13, in view of claim 9, this claim is rejected for the same reasoning as claim 7, except this claim is in apparatus claim format.

Regarding claim 15, Singh in view of Shukair teaches the apparatus is configured to receive one or more SIP status messages prior to establishment of the dedicated bearer for IMS signaling.  (Singh, see at least col. 5 lines 14-36, e.g. using SIP messages)

Regarding claim 16, this claim is rejected for the same reasoning as claim 9 except this claim is in computer-readable medium claim format.
To be more specific, Singh in view of Shukair also teaches computer-readable medium (Singh, see at least fig. 5), which is well known in the art and commonly used for providing robust and reliable data communication hardware and software.

Regarding claim 17, this claim is rejected for the same reasoning as claim 11 except this claim is in computer-readable medium claim format.

Regarding claim 18, this claim is rejected for the same reasoning as claim 12 except this claim is in computer-readable medium claim format.

Regarding claim 19, this claim is rejected for the same reasoning as claim 13 except this claim is in computer-readable medium claim format.

Regarding claim 20, this claim is rejected for the same reasoning as claim 15 except this claim is in computer-readable medium claim format.

Claims 8 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Singh in view of Shukair, as applied to claims 1 and 9 above, and further in view of Wiemann et al. (WO/2014/148990, hereinafter Wiemann, NOTE: examiner currently uses corresponding US 20150201454 A1 for rejection citation purposes).

Regarding claim 8, Singh in view of Shukair teaches message is received during an attach procedure for the UE (Singh, see at least col. 7 lines 62-67). 
Singh in view of Shukair differs from the claim, in that, it does not specifically disclose radio resource control (RRC) connection request message; which is well known in the art and commonly used for enabling quality of service.
Wiemann, for example, from the similar field of endeavor, teaches mechanism of  using radio resource control (RRC) connection request message in attachment phase (see at least para. 51); which would have been obvious before the effective filing date of the claimed invention to and can be easily adopted by a person having ordinary skill in Wiemann into the method of Singh in view of Shukair for enabling quality of service.

Regarding claim 14, in view of claim 9, this claim is rejected for the same reasoning as claim 8, except this claim is in apparatus claim format.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  The following prior arts are all cited to show systems which are considered pertinent to the claimed invention. 
See form PTO-892 for detail.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YEE LAM whose telephone number is 571-270-7577.  The examiner can normally be reached on Mon-Fri 8am-5pm.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marsha Banks-Harold can be reached on 571-272-7905.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



/YEE F LAM/Primary Examiner, Art Unit 2465